DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1, 3, 5-6, 8-10, 13-17, 19, 27-29, 31-35 and 44  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godager [US 8,319,657] in view of Shah et al. [US 6,909,667; Shah].

Per claim 1.  Godager discloses a method for autonomously controlling communication from a downhole communication system located downhole within a production well, cited “A preferred embodiment of the invention forms the communication apparatus for wireless, fully autonomous intelligent well completions. I.e. a continuous or time-defined communication goes back and forth in a well in order to communicate measurement values, status of devices, activation commands and similar” [col. 10, lines 1-7] the downhole communication system including a monitoring system, a controller and a flow control device (e.g. controller 42, control unit 31 and valve [Figs. 3-4]) , wherein the method comprises:
(i) obtaining data relating to at least one downhole parameter (e.g. downhole pressure and temperature) [col. 4, lines 45-54] using the monitoring system;
(ii) using the controller (e.g. 43 and 44) [Fig. 4, col. 14, lines 40-46] to operate the flow control device (e.g. 42 and 45) to impart a pressure based signal on production fluid flowing along a flowline within the production well [col. 8, lines 12-22] such that the pressure based signal is transmitted through the flowing production fluid towards a receiver (e.g. 21 at Fig. 2) the pressure based signal being representative of the data (e.g. flowline pressure data); 
(ii) regularly repeating steps (i) and (ii) to transmit multiple pressure based signals through the flowing production fluid; (e.g. transmitting during operation of downhole production of hydrocarbons fluid)
(iv) using the monitoring system and the controller to monitor for a condition change within the production well indicative of a flowline pressure change [col. 8, lines 12-27], {shut-in event},  
Although Godager does not explicitly mention of recognizing a flow initiating event by monitoring for a condition change with the production well. 
Godager teaches “The system modules are designed to be adaptive control means, meaning that the pressure sensor is located downstream the pulse generator for the downhole components, and upstream the pulse generator for the surface components, respectively, and used in order to monitor and control the pulse transmission in a closed-loop configuration. Hence, an internal interrogation protocol utilises the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system” and “each production point controlled or produces according to a calculated relation which is a function of the production pressure in the production line. Without this adaption process, the actual producing zones will exclude the possibilities for modulation of the process line pressure for communication.” [col. 10, lines 45-67 and col. 11, lines 1-3].  The production pressure in the production line is being monitored for generating the pressure pulse signal.  Thus, the recognized of production line pressure level (e.g. certain high level) the pulse generator is able to generate pressure pulse signal, that considered as flow initiating event.  The function of the production pressure in the production line can be used as an indication of a flow initiation event and the pulse generator is able to start to transmit data through the flowing production fluid. Thus, it is obvious to one having ordinary skills in the art would recognize that the adaptive system uses to recognize a flow initiating event and perform the pressure based data transmission.
Godager does not explicitly mention in response to recognizing a flowline shut-in event, using the controller to control the flow control device to cease signal transmission through the production fluid.  Shah teaches a dual channel downhole telemetry which suggests a mud-based telemetry device and further suggests “mud-based telemetry devices only operate when mud is flowing” [col. 10, lines 18-19 and col. 12, lines 18-30].  Thus, the pressure based signal operates only when pressure in the flowline, when no pressure in the flowline the pressure based signal is incapable to transmit using the pressure based pulse signal method and the flow controller device ceases or stops signal transmission.  Although, Shah does not explicitly mention to ceases or stops pressure based signal transmission at shut-in event.  However, it is common in drilling art that during shut-in event or not drilling, no pressure or low pressure in the flowline, without pressure the pressure based signal transmission enable to operate.  Therefore, the flow controller to cease pressure based transmission when low or no pressure in flowline, when not drilling event, shutdown pump or shut-in operation.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the function of ceasing pressure based signal transmitter when not drilling during shut-in event as taught by Shah to the communication unit of Godager for the benefit of prevent fault information to be send to receiver, because the pressure based transmitter needs pressure to be able to transmit data to receiver, with low pressure within the flowline during shut-in or not drilling the pressure based signal generator cannot generate a correct pulse based signal data, that the data can be interference or not validate. 
Per claim 3. Godager and the combination made obvious above, Godager further teaches the downhole parameter (flowline pressure data,  col. 14, lines 29-33) is associated with at least one of the production fluid, the flowline, the flow control device and a multilateral reservoir with adjacent region inflow control devices (61-63) [see Fig. 6].
Per claim 5. Godager and the combination made obvious above, Godager further teaches “the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-54], that the pulse pressure based signal comprises at least one pressure variation imparted within the production fluid by the flow control device. 
Per claim 6. Godager and the combination made obvious above, Godager further teaches “the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-54], that the pulse pressure based signal comprises at least one signal parameter (e.g. pressure) including at least one of amplitude.  
Per claim 8. Godager and the combination made obvious above, Godager further teaches “an internal interrogation protocol utilises the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-54], that the position controller 42 is controlled and takes corrective action based on the pressure drops [col. 14, lines 28-33], that the flow control device is controlled to optimize the pressure based signal when the recognized flowline pressure during shut-in event as claimed. 
Per claim 9.   Godager and the combination made obvious above, Godager further teaches “the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-60], with the optimal pressure based signal adjustable above, an optimum signal would be created and detectable by the receiver, as claimed. 
 Per claim 10. Godager and the combination made obvious above, Godager further teaches “the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.” [col. 10, lines 50-60], with the adjustment of the choke position to achieve optimal pulse length, phase and amplitude above, the pressure based signal is modified to one or more parameters of the signal to optimize the signal. 
	Per claims 13-14. Godager and the combination made obvious above, Godager further teaches the flow process which associated with pressure P and flow rate Q within the flow line (col. 11, lines 55-67).  Thus, it would have been obvious to one having ordinary skills in the art to recognize that the flow rate Q and pressure P are the flow rate variation and pressure variation associating this with a flowline during not drilling or shut-in event, as claimed.  
Per claim 15.  Godager and the combination made obvious above, except for not explicitly mention of recognizing a pressure variation beyond a threshold value and associating this with a flowline shut-in event.  Godager further teaches “A position controller 42 controls the performance of the control loop by comparing the value of a variable, such as a measured process parameter, for example flow line pressure, with a set-point and takes action based on this comparison.” [col. 14, lines 26-33].  With that, the pressure measured is being compared to the set-point (e.g. threshold value) for controlling the time constant of the system.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the pressure measured is beyond a threshold value with used to compare to the set-point so that the time constant of the system can be determined. 
Per claim 16. Godager and the combination made obvious above, except for not explicitly mention a pressure variation as a function of time. Godager further teaches “a timer 43 allows the process to settle to the change before the controller takes corrective action. The timer 43 may also be integrated in a state/event variable controller 44. In this configuration the restriction 45 may be an on/off control and directly driven by any of the controllers 43, 44. The restriction 45 may be programmed to activate and lock into one of two positions depending on the input variable from the controller” [col. 14, lines 39-46].  That, the corrective action time is based on the pressure comparison to the set-point and the pressure is related to the time for settle before the controller takes corrective action.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the time used as a settle time in time constant calculation (e.g. time delay from transmitting a pulse on the production line) can be recognized as the pressure measurement as a function of time, because the pressure data should be measured within a certain time interval for better calculation.
Per claim 17. Godager and the combination made obvious of shut-in event above, except for not explicitly mention of recognizing a pressure variation beyond a threshold value for a predetermined time.  Godager further teaches “a timer 43 allows the process to settle to the change before the controller takes corrective action. The timer 43 may also be integrated in a state/event variable controller 44. In this configuration the restriction 45 may be an on/off control and directly driven by any of the controllers 43, 44. The restriction 45 may be programmed to activate and lock into one of two positions depending on the input variable from the controller” [col. 14, lines 39-46].  That, the corrective action time is based on the pressure comparison to the set-point and the pressure is relatively to the time for settle before the controller takes corrective action and that the settle time is limited (e.g. not infinity time).  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the timer used as a settle time for time constant calculation (e.g. time delay from transmitting a pulse on the production line) can be recognized as pressure variation beyond a threshold value for a predetermined time, because the pressure sample data measurement should be measured within a predetermined time interval for accurate calculation.   

Per claim 19. Godager and the combination made obvious above, except for not explicitly mention of recognizing a flow-initiating event in which flow within the flowline is initiated or is significantly increased.  Godager teaches pressure measurement to generate pressure pulses for transmitting, Shah teaches mud-based transmitter is ceased when not drilling, without pressurizing within the flowline the mud-based signal transmitter is unable to transmit pressure based signal.  With the teaching of Godager and Shah above, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the flow-initiating event in which flow within the flowline is initiated or pressurized is when the drilling operation is started and the pressure is started to increase, and the pressure based generator is able to generate pressure pulses for transmitting the signals.  

Per claims 27-29. Godager and the combination made obvious above, Godager further teaches controlling the flow control device (e.g. controllers 44 and 42) by modifying operational parameters, parameter matrix, specific algorithms or protocols (e.g. pulse length, phase and amplitude in time domain) stored within the flow control device (e.g. pressure drop measured by the process measurement) [Fig. 4, col. 14, lines 1-47] accordance with a recognized condition change within the flowline (e.g. pressure detected by process measurement).   

Per claim 31. Godager and the combination made obvious above, Godager further teaches the monitoring is provided by use of one or more sensors (e.g. pressure  sensor) [col. 10, line 52].

Per claim 32. Godager and the combination made obvious above, Godager further teaches the pressure sensor used for exclusively for monitoring the pressure within the fluid flowline [col. 10, lines 49-67].
Per claims 33. Godager and the combination made obvious above, Godager further teaches “quartz sensors to monitor downhole pressure and temperature, as well as sensors to monitor the status of devices as valves and similar in addition, data sources could be command centres or equivalent, that is used to monitor and control the flow process.  For example: A production operation central for monitoring of an oil field could initiate a command to increase choking in one particular reservoir zone in a chosen well.  This command would then be wireless transferred to the downhole environment by means of the apparatus/system and method according to the invention” [col. 4, lines 45-58].  The pressure date used for monitoring the production flow at each particular pulsar.  Thus, it would have been obvious to one having ordinary skill in the art to recognize that the pressure data used for both transmitted and monitoring the production flow within the flowline.   
Per claim 34. Godager and the combination made obvious above, Godager further teaches “The reason for this is that oil reservoirs deplete over time, hence the fluid composition, flow rate, pressure states and consequently the time constant for a well of interest might change as a function of time.” [col. 10, lines 59-62], that, the system configured to recognize at least one of a pressure condition change condition as claimed. 
Per claim 35. . Godager and the combination made obvious above, Godager further teaches “Hence, an internal interrogation protocol utilises the feedback from the pressure sensor to adjust the choke position in order to enable an optimal pulse length, phase and amplitude in time domain that matches the process system.  Throughout the lifetime of the system, typically the active transmitters will tune according to the process system time constant and change the characteristics of the start pulse enabling the receiver device to calibrate amplitude and phase to the actual signal transmission rate.  The reason for this is that oil reservoirs deplete over time” [col. 10, lines 50-63]. With that, the system is determined an optimized signal for detection at a remote location and used the flow control device (e.g. 41) for transmitting the optimized signal (e.g. optimal pulse amplitude, length or/and phase). 

Per claim 44. A communication apparatus for communication within a production fluid in a flowline in a well associated with the production of hydrocarbons limitations are similar to those in the method limitations of claim 1 above, that the rejection would be in the same manner. 
 
4.	Claims 25-26 and 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godager in view of Shah et al. and further in view of Lewis et al. [US 6,845.563; Lewis].
Per claims 25-26 and 58-59. Godager and the combination made obvious above, except for not explicitly mention of collecting and storing data during the period of ceased transmission and reinitiates signal transmission to transmit at least a portion of the data stored during the period of ceased transmission.  Lewis teaches storage within the microprocessor (4) for storing accelerometer data while the transmission is ceased and vibration sensor detects the flow of the mud again, signaled microprocessor (4) to activate pulsar (11) then transmit the data received and stored from the accelerometer during cessation [col. 5, lines 35-62].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the concept of collecting data during cessation and transmit the data when the transmission is reinitiated again as taught by Lewis to the combination above, so that any activity at downhole during cessation can be sensed and stored for future analysis.

5.	Claims 36-43 and 48-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Godager in view of Shah et al. and further in view of Huang et al. [US 2005/0168349; Huang].

Per claim 36. Godager and the combination made obvious above, and Godager further shows the tuning and calibrating of transmitter for achieving optimized signal, except for not explicitly show the determination an optimized pressure based signal in accordance with a  simulation associated with the flowline. 
Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 72-76], wherein the test procedure is a simulation which configured to test for best telemetry frequency, the testing procedure would include a plurality of test signals and a positive determination of an optimal signal (e.g. confirmation).  
In analogous arts, it would have been obvious to one having ordinary skill in the art before an effective filing date of the claimed invention, to implement the test simulation as taught by Huang into the telemetry of the combination above, so that with the simulation the best optimal signal characteristics can be found with any appropriate condition changed in flowline.  
 Per claim 37. Godager and the combination made obvious above, except for not explicitly mention of determining an optimized pressure based signal by transmitting one or more test signals. Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 72-76], wherein the test procedure for best telemetry frequency, the testing procedure would include a plurality of test signals and a positive determination of an optimal signal (e.g. confirmation).  
In an analogous arts, it would have been obvious to one having ordinary skill in the art before an effective filing date of the claimed invention, to employ one or more test signals as taught by Huang to the combination above, because the more test signals would have better chance to achieve the best optimal signal for communication at a particular condition changed in the flowline. 
Per claims 38-39. Godager and the combination made obvious above, Godager teaches tuning and calibrating pulse transmitter, except for not explicitly mention of transmitting a plurality of pressure based test signals, receiving at least one test signal at a receiver, selecting an optimal pressure based signal from the at least one received test signal; and transmitting a selected optimal pressure based signal through the production fluid within the flowline.  Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 73-76], the test procedure to select an accurate signal for communicating with the receiver and used that signal as an optimal pressure based signal.  
In an analogous arts, it would have been obvious to one having ordinary skill in the art before an effective filing date of the claimed invention, to implement the test procedure as taught by Huang into the telemetry of the combination above, because test producer includes a plurality of repeat test signals in order to achieve an optimal test signal for communication.    
Per claim 40. Godager and the combination made obvious in claims 1 and 38 above, except for not explicitly mention of that the test signal includes two or more pressure based test signals composed with at least one different signal parameter. 
Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 73-75], wherein the test procedure is a simulation which composed of different frequencies and selected the right frequency (e.g. signal).  In an analogous arts, it would have been obvious to one having ordinary skill in the art before an effective filing date of the claimed invention, to implement a plurality test signals includes different signal parameter as taught by Huang with the telemetry of the combination above, because using plurality of test signals would provide an optimal signal which used for better communication.  
Per claims 41-42. Godager and the combination made obvious above, except for not explicitly mention communicating a positive determination of an optimal pressure based signal from the receiver to the flow control device. Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 74-75], identified the right frequency the surface system can inform the down-hole unit to change mode, which constitutes of communicating a positive determination by wireless transmission of the determined optimal signal as claimed.
In an analogous arts, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention, to implement a concept of communicating a positive determination as an accuracy wireless transmission frequency to the flow control device as taught by Huang with the telemetry of the combination above, so that the optimal signal can be used as an accuracy communication signal.   

Per claim 43. Godager and the combination made obvious above, except for not explicitly mention communicating a positive determination by performance or initiation of a recognizable event within the flowline, such as a shut-in event. Huang teaches a borehole telemetry system comprises a test or tuning procedure to identify characteristics of the telemetry channel [cited at Fig. 5A-5B, ¶ 72-76], the tuning for a right frequency in an event of pressure condition is changed in down-hole, that the pressure condition can be changed in any appropriate event including shut-in event. In an analogous arts, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention, to employ the concept of communicates a positive determination as an accuracy wireless transmission frequency as taught by Huang with the telemetry of the combination above, for the purpose of optimal transmission under any appropriate change event in the flowline, including in a well-known shut-in event. 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s)  05/10/2022 have been considered but are moot because the new ground of rejection, due to the amendment.  
7.	Applicant argued: (i) Godager fails to teach the controller to monitor for a condition change within the production well indicative of a flow initiating event and repeating at least steps (i) and (ii).  Applicant argued: (ii) Shah teaches a telemetry system for transmitting data from downhole drilling of a well not a process of production well, and Shah silent on the way in which the system switches from mud-based telemetry to tubular-based telemetry. 
8.	Examiner disagreed: (i) As addressed in the rejection above, Godager teaches the adaptive system which used to monitor pressure within the production line and generates pressure pulse signal based upon the pressure monitored, the pressure pulse data signal is not be able to generate or transmit when there is not enough pressure within the production line.  Therefore, the flow initiation event can be recognized when the pressure within the production line is available and the pressure pulse generator starts to transmit the obtained data through fluid flow within production line.  (ii) The combined of Shah in the rejection merely to show that without pressure or flow in the fluid line or pipe, pressure pulse data transmission is enabled, because pressure based signal transmission or pressure pulse signal transmission required a certain pressure level within the fluid line to be able to transfer pulse signal.  Shah specifically teaches that the mud-based telemetry device (e.g. pressure based transmission device) is stopped when no mud flow (e.g. no pressure) and whether the fluid line is a mud drilling pipe or production fluid is irrelevant, because both devices require flowing pressure for transmitting. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson [US 2008/0308270] teaches “[0036] It should be appreciated that the pressure in the well swings or cycles between a low pressure at a time proximate to well shut-in and a high pressure proximate to well opening. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685      

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685